DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 12/08/2021 (“12-08-21 OA”), Applicants amended claims 1, 5, 7, 13 and 15, cancelled claims 4, 10 and 20 and added claims 21-23 in the response filed 04/06/2022 (“04-06-22 Remarks”).   
Claim(s) 1-3, 5-9, 11-19 and 21-23 are pending examination.




Response to Arguments
Applicant’s arguments with respect to claim(s)1-3, 5-9, 11-19 and 21-23 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-3, 5-9, 11, 14-17, 19 and 21-23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ko et al. (PG Pub 2015/0364405; hereinafter Kunimoto).
    PNG
    media_image1.png
    382
    679
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 15-provided above, Kunimoto teaches a semiconductor module 2 (para [0179-0196]) comprising: two or more semiconductor dies 50, wherein each of the two or more semiconductor dies includes a die interface (bottom surface) including a mixed density of input/output interconnects 52; and 
an interconnect structure 6 (para [0188]; “wiring substrate”) coupled to the two or more semiconductor dies (see Fig. 15), the interconnect structure implementing a plurality of die-to-die connection pathways 25 having a first density (annotated “D1” in Fig. 15)(see Fig. 15) and a plurality of fan-out redistribution pathways 21,22 having a second density (annotated “D1” in Fig. 15) that is different (D1 < D2) from the first density (see Fig. 15).
Regarding claim 2, refer to Fig. 15-provided above, Kunimoto teaches the interconnect structure 6 includes a redistribution layer 24 fabricated on (indirectly on) the two or more dies 50 (see Fig. 15).
Regarding claim 3, refer to Fig. 15-provided above, Kunimoto teaches the interconnect structure 6 includes a redistribution layer 24 fabricated on an interposer (annotated “interposer” in Fig. 15) that is coupled to the two or more dies (see Fig. 15).
Regarding claim 5, refer to Fig. 15-provided above, Kunimoto teaches a plurality of interconnects CP for the die-to-die connection pathways 25 have a pitch P1 that is finer than a pitch P2 of a plurality of interconnects for the fan-out redistribution pathways 21,22.
Regarding claim 6, refer to Fig. 15-provided above, Kunimoto teaches at least a portion of the fan-out redistribution pathways 21,22 terminate with a module interconnect structure T, the module interconnect structure adapted to connect the semiconductor module to another device (see Fig. 15).
Regarding claim 7, refer to Fig. 15-provided above, Kunimoto teaches a semiconductor device comprising: a semiconductor module 2 (para [0179-0196]) including a first interconnect structure 6 (para [0188]) that implements a first plurality of connection pathways 25 connecting a first die (annotated “50; 1st die” in Fig. 15 above) to a second die (annotated “50; 2nd die” in Fig. 15 above), the first plurality of connection pathways having a first density (annotated “D1” in Fig. 15), wherein the first die includes a die interface (bottom surface) including a mixed density of input/output interconnects 52; and a second interconnect structure (annotated “interconnect-2” in Fig.15 above) connecting the semiconductor module to at least one peripheral component T, the second interconnect structure implementing a second plurality of connection pathways 12 between the first die and the peripheral component (see Fig. 15), the second plurality of connection pathways having a second density (annotated “D3” in Fig. 15) that is different from the first density (D1 < D3)(see Fig. 15).
Regarding claim 8, refer to Fig. 15-provided above, Kunimoto teaches the first interconnect structure 6 includes a redistribution layer 24 fabricated on (indirectly on) the first die (annotated “50; 1st die” in Fig. 15 above), the second die (annotated “50; 2nd die” in Fig. 15 above), and a mold layer 54 supporting the first die and second die (see Fig. 15).
Regarding claim 9, refer to Fig. 15-provided above, Kunimoto teaches the first interconnect structure 6 includes a redistribution layer 24 fabricated on (indirectly) an interposer (annotated “interposer” in Fig. 15) that is coupled to the first die (annotated “50; 1st die” in Fig. 15 above) and the second die (annotated “50; 2nd die” in Fig. 15 above).
Regarding claim 11, refer to Fig. 15-provided above, Kunimoto teaches a plurality of interconnects for the die-to-die connection pathways CP have a pitch D1 that is finer than a pitch D3 of a plurality of interconnects for the second plurality of connection pathways 12 (see Fig. 15).
Regarding claim 14, refer to Fig. 15-provided above, Kunimoto teaches the second interconnect structure (annotated “interconnect-2” in Fig.15 above) includes a wafer-level fan-out redistribution structure (annotated “RDL” in Fig.15 above) fabricated on an interposer (annotated “interposer” in Fig. 15 above).
Regarding claim 15, refer to Fig. 15-provided above, Kunimoto teaches a method of fabricating a mixed density interconnect architecture utilizing hybrid fan-out 2 (para [0179-0196]), the method comprising: 
coupling a first die (annotated “50; 1st die” in Fig. 15 above) to a second die (annotated “50; 2nd die” in Fig. 15 above) using a first plurality of interconnects 25 having a first density (annotated “D1” in Fig. 15), wherein at least the first die includes a die interface (bottom surface) including a mixed density of input/output interconnects 52; and coupling the first die to a peripheral module T using a second plurality of interconnects 12 having a second density (annotated “D3” in Fig. 15) that is different from the first density (D1<D3).
Regarding claim 16, refer to Fig. 15-provided above, Kunimoto teaches coupling a first die (annotated “50; 1st die” in Fig. 15 above) to a second die (annotated “50; 2nd die” in Fig. 15 above) using a first plurality of interconnects 52 having a first density (annotated “D1” in Fig. 15) includes bonding the first die and the second die to a redistribution layer (annotated “RDL” in Fig. 15 above) of an interpose (annotated “interposer” in Fig. 15 above) using hybrid bonding (see Fig. 15).
Regarding claim 17, refer to Fig. 15-provided above, Kunimoto teaches coupling a first die (annotated “50; 1st die” in Fig. 15 above) to a second die (annotated “50; 2nd die” in Fig. 15 above) using a first plurality of interconnects 52 having a first density (annotated “D1” in Fig. 15) includes fabricating a redistribution layer 24 on the first die and the second die (see Fig. 15).
Regarding claim 19, refer to Fig. 15-provided above, Kunimoto teaches coupling the first die (annotated “50; 1st die” in Fig. 15 above) to a peripheral module T using a second plurality of interconnects 12 having a second density (annotated “D3” in Fig. 15) that is different from the first density (D1<D3) includes coupling the first die to the peripheral module using a wafer-level fan-out structure (annotated “RDL” in Fig.1 5 above) of an interposer (annotated “interposer” in Fig.1 5 above).
Regarding claim 21, refer to Fig. 15-provided above, Kunimoto teaches the die interface (bottom surface) includes a first group of contacts (annotated “52-P” in Fig. 15 above) for die-to-die connections (see Fig. 15) and a second group of contacts (annotated “52-C” in Fig. 15 above) for die-to-peripheral connections (see Fig. 15).
Regarding claim 22, refer to Fig. 15-provided above, Kunimoto teaches the die interface (bottom surface) includes a first group of contacts (annotated “52-P” in Fig. 15 above) for die-to-die connections (see Fig. 15) and a second group of contacts (annotated “52-C” in Fig. 15 above) for die-to-peripheral connections (see Fig. 15).
Regarding claim 23, refer to Fig. 15-provided above, Kunimoto teaches the die interface (bottom surface) includes a first group of contacts (annotated “52-P” in Fig. 15 above) for die-to-die connections (see Fig. 15) and a second group of contacts (annotated “52-C” in Fig. 15 above) for die-to-peripheral connections (see Fig. 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimoto, as applied to claim 7 above, and further in view of Ko et al. (PG Pub 2011/0316155; hereinafter Ko).
Regarding claim 12, refer to Fig. 15-provided above, Kunimoto teaches the second interconnect structure (annotated “interposer” in Fig.15 above) comprises the second plurality of connection pathways 12, he does not explicitly teach the interposer further “includes an interconnect die in the second plurality of connection pathways; (Regarding claim 13) wherein the interconnect die is connected to the semiconductor module and to the peripheral component through a redistribution layer formed on a surface of the second interconnect structure.

    PNG
    media_image2.png
    355
    602
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Ko teaches a semiconductor packaging system 100 (para [0035-0080) comprising: an interconnect structure (annotated “interconnect structure” in Fig. 1 above); wherein the interconnect structure further includes an interconnect die 114 (para [0037]) in a plurality of connection pathways 106 (para [0037]); (Regarding claim 13) wherein the interconnect die is connected to a semiconductor module 134 (para [0040]) and to a peripheral component 108 (para [0080]) through a redistribution layer 102 (para [0036]) formed on a surface  (bottom surface) of the interconnect structure (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an interconnect die within the plurality of connection pathways of the second interconnect structure, as taught by Ko, to provide a more robust packaging system.
Regarding claim 18, refer to Fig. 15-provided above, Kunimoto teaches coupling the first die (annotated “50; 1st die” in Fig. 15 above) to a peripheral module T using a second plurality of interconnects 12 having a second density (annotated “D3” in Fig. 15) that is different from the first density (D1<D3), he does not explicitly teach “coupling an interconnect die to the first die and to the peripheral module.”
In the same field of endeavor, refer to Fig. 1-provided above, Ko teaches a semiconductor packaging system 100 (para [0035-0080) comprising: coupling an interconnect die 114 (para [0037]) to a first die (annotated “1st die” in Fig. 1 above) and to a peripheral module 108 (para [0080]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coupe an interconnect die to the first die and to the peripheral module, as taught by Ko, to provide a more robust packaging system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
/KYOUNG LEE/Primary Examiner, Art Unit 2895